Exhibit 10.2

[g63631ma01i001.jpg]

 

                                                                                               
February 21, 2008

 

Mr. Carl E. Berg

Berg & Berg Enterprises, LLC.

10050 Bandley Drive

Cupertino, CA  95014

 

Re: Share Purchase

 

Dear Mr. Berg:

 

This letter is entered into in connection with an agreement entered into by
Berg & Berg Enterprises, LLC. (Berg & Berg) and Valence
Technology, Inc.(Valence).

 

                Pursuant to the agreement Berg & Berg has funded One Million
Dollars ($1,000,000.00) to Valence, to purchase shares of common stock of
Valence.  The per share price of the common stock to be sold to Berg & Berg
shall be the closing price of the common stock on the principal market on
Wednesday February 27, 2008.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

VALENCE TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert L. Kanode

 

 

 

 

 

 

Robert L. Kanode

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Berg & Berg, LLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Carl E. Berg

 

 

 

 

 

 

Carl E. Berg

 

 

 

 

 

 

 

 

 

 